Citation Nr: 0521688
Decision Date: 08/10/05	Archive Date: 09/19/05
DOCKET NO. 02-05 008                        DATE 

	On appeal from the
	Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss of vision, claimed as due to VA treatment with medications.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1945 to December 1948 and from September 1950 to September 1952. This matter comes before the
Board of Veterans' Appeals (Board) on appeal from an Apri12001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The veteran testified at a videoconference hearing before the undersigned in May 2004; a transcript of the hearing is of record. In May 2004, the case was remanded for proper VCAA notice and to further develop the record.

FINDINGS OF FACT

It is not shown that any of the veteran's vision loss or additional vision loss resulted from VA treatment with medications.

CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for additional vision loss claimed as a result of VA treatment with medications are not met. 38 U.S.C.A. §§ 1151,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9,2000, the President signed into law the Veteran's Claims Assistance Act of2000 (VCAA) , codified at 38 U.S.C.A. §§ 5102,5103, 5103A, 5107. Regulations implementing the VCAA are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies in the instant case. The Board finds that the mandates of the VCAA are met.

- 2 



The veteran has been advised of V A's duties to notify and assist in the development of the claim. A letter in July 2004 informed the veteran of what was needed to establish entitlement to the benefit sought and of his and VA's responsibilities in claims development. The initial rating decision in April 2001, a March 2002 statement of the case (SOC) and a February 2005 supplemental sac notified the veteran of applicable laws and regulations, of what the evidence showed, and why his claim was denied. While notice consistent with the VCAA was not provided prior to the decision on appeal, the veteran has received ample notice since, and has had ample opportunity to respond. The matter was readjudicated after notice was given. He is not prejudiced by any notice timing defect.

Regarding notice content also, while the veteran was not advised verbatim to submit everything he had pertinent to his claim, the July 2004 letter asked him to submit or identify (for VA to obtain) any additional evidence pertaining to his claim. This was equivalent to advising him to submit everything he had pertinent to the claim. There is no further duty. to notify. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained records of pertinent VA and private medical treatment. VA also arranged for an ophthalmological examination in March 2001 and for an ophthalmologic opinion in October 2004. The veteran has not identified any additional available evidence pertinent to his claim. V A's assistance obligations are met. The veteran is not prejudiced by the Board's proceeding with appellate review. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Factual Background

In the veteran's April 2000 claim he indicated that he was given the wrong medication with a wrong diagnosis in August/September 1999 and within five days of taking the medication he had gone blind.

A June 1998 eye evaluation from Santa Rosa Low Vision Clinic showed a large macular scar in the right eye and pigmentary disruption of the macula (early

- 3 



macular degeneration) in the left eye. Intraocular pressures were 17 mm Hg in the right eye and 19 mm Hg in the left eye.

VA records from October 1991 to February 2005 show ophthalmological treatment for age related macular degeneration (ARMD) and glaucoma. ARMD of the right eye with a choroidal neovascular membrane (CNVM) was first diagnosed in April 1992. In October 1996 the veteran was found to have increased intraocular pressure in the left eye. In February 1999 Xalatan was prescribed as a result of a diagnostic assessment of primary open angle glaucoma that was very dense and arcuate. On August 12, 1999 the veteran complained of chest pain related to the Xalatan so the prescription was changed to Alphagan. On August 24, 1999, the veteran noted visual changes in the left eye after starting the Alphagan. On September 2, 1999 a fluorescein angiogram (FA) showed an occult subretinal neovascularization (i.e. advanced ARMD) in the left eye. An FA on the following day with indocyanine green dye showed that there were no treatable lesions. A progress note from October 14, 1999 shows vitreous hemorrhage secondary to the ARMD/ subretinal neovascularization.

On VA ophthalmological examination in March 2001 that included a review of the claims file, the diagnoses were ARMD with CNVMs (OU) both eyes and glaucoma versus possible anterior ischemic optic neuropathy, left eye. The CNVM of the left eye had led to a vitreous hemorrhage and finally a retinal detachment. There was a documented history of increased intraocular pressure of the left eye that could have represented glaucoma or could have been caused by an episode of anterior ischemic optic neuropathy. There was no way to confirm which of the two diagnoses was actually correct. The examiner opined that the veteran's ARMD had resulted in a CNVM in 1991 or 1992 which in turn caused a loss of vision in the right eye. A second CNVM in the fall of 1999 caused a loss of vision in the left eye. This CNVM was not caused by medications the veteran was given for glaucoma (Xalatan and Alphagan). The CNVM was a part of the normal course of macular degeneration in some patients. It was only a coincidence that the vision loss occurred at the time the veteran's glaucoma medication was changed. No negligence could be found in the prescribing of Xalatan and Alphagan. Xalatan and

-4 



Alphagan were the two glaucoma medications with the safest systemic profiles available at the time and their use was appropriate.

An April 2001 eye evaluation from Dr. Nancy A. at Santa Rosa Low Vision Clinic showed cataracts in both eyes and intraocular pressure of 14 mm Hg in the right eye and 14 mm Hg in the left eye. There was also macular degeneration of the left eye with hemorrhage and retinal detachment in the left eye. The veteran was found to be legally blind due to visual acuities in both eyes.

A February 2002 letter from Dr. W, a board certified ophthalmologist indicated that he briefly examined the veteran in February 2002. He found that the veteran had moderate cataracts in both eyes and that the right retina had a fibrous sub retinal macular scar and the left eye had a total retinal detachment. He opined that the veteran had severe retinal damage in both eyes and that his vision would not improve with treatment. He did not believe that the use of Alphagan caused any of the eye problems.

At his August 2002 informal hearing at the RO, the veteran testified that in August 1999, when he received several different types of eye drops to treat glaucoma, including Xalatan and Alphagan, his left eye vision began to decline very rapidly. He was initially given Xalatan, but stooped taking it due to chest pains and was subsequently switched to the Alphagan. He also got a blister in his left eye in late September. Over the course of his medical treatment from different doctors at VA, he had not received adequate explanations of the reasons for prescribing certain medications, had been given one medication to which he was allergic and a certain combination of medications that were not supposed to be taken together and had been given the Xalatan without the close monitoring required when this medication is prescribed to-someone with a history of a myocardial infarction. He also indicated that even though he was having difficulty with vision loss in his left eye as early as August 30, 1999, he was unable to come to the hospital to show medical personnel his blindness until October 14, 1999.

A January 2004 eye evaluation from Dr. Nancy A. at Santa Rosa Low Vision Clinic revealed moderate cataracts in both eyes. Intraocular pressures were 14mm Hg in

- 5 



the right eye and 12mm Hg in the left eye. Internal evaluation revealed ARMD right eye and status post retinal detachment left eye.

At his May 2004 Board hearing, the veteran stated that a doctor from the Santa Rosa Low Vision Clinic named Nancy had opined that his vision problems were due to medication prescribed by the VA. He thought that the evaluation at which she produced this opinion occurred around April 2000. He also appeared to contend that the VA examiner from March 2001 may have also connected his vision loss to medications prescribed by the VA, including medications other than the Xalatan and Alphagan.

An October 2004 VA medical opinion by a glaucoma specialist and board certified Ophthalmologist produced after a review of the veteran's medical record noted that the veteran had two major ophthalmic diagnoses: ARMD and primary open angle. glaucoma, both of which were sight threatening conditions. The age related macular degeneration was the "wet" or exudating form, which leads to serious central visual loss. The left eye became affected in 1999 and the 100ss of central vision occurred soon after. The veteran had a significant arcuate scotoma of the left eye with elevated intraocular pressure and optic nerve description characteristic of glaucoma in the left eye. The ophthalmologist found it highly unlikely that the topical medications given (Xalatan and Alphagan) would have caused the progression of the macular degeneration in the patient's left eye that led to the loss of much of his central vision. Macular degeneration was one of the top three causes of bilateral blindness in the patient's age group; the precursor to wet macular degeneration was present as noted in many exams prior to the administration of either the Xalatan or the Alphagan; and the patient was given strict instructions to check an Amsler grid daily and report to the eye clinic ifthere were any changes noted. The ophthalmologist noted that treatment of wet ARMD is far from perfect and a good goal of treatment is to stabilize the vision rather than improve 

III. Legal Criteria and Analysis

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability

- 6 



compensation shall be awarded in the same manner as if such additional disability or death were service-connected. For claims filed on or after October 1, 1997, as in this case, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358; V AOPGCPREC 40-97. The governing regulation provides both that additional disability not be due to the continuance of natural progress of the disease for which treatment was authorized (See 38 C.F.R. § 3.358(b)(2), and that the additional disability is actually due to the treatment provided, and not merely conincidental therewith (See 38 C.F.R. § 3.358(c)(I).

In the instant case, there is no medical evidence showing that the glaucoma medications the veteran took in 1999, or any other medications, contributed in any way to his vision loss. In fact, all of the relevant medical opinions of record have found to the contrary. Both the March 2001 VA examination report and the October 2004 VA opinion specifically attributed the vision loss to the progression of ARMD, not to any medications; and the February 2002 examiner specifically stated that he did not believe that the veteran's use of Alphagan caused any eye problems.

While the veteran contends that Dr. A (in an examination around April 2000) and the March 2001 VA examiner advised him that his vision loss was caused by medication, no such statements are entered in the examination reports from either practitioner. Dr. A's reports are entirely silent concerning any possible connection between prescribed medications and vision loss and the VA examiner explicitly found to the contrary, indicating that it was only a coincidence that the veteran's vision loss from ARMD occurred when his glaucoma medication was changed. Note 38 C.F.R. § 3.358(c)(1). The October 2004 advisory opinion by a glaucoma specialist and Board certified ophthalmologist indicated that it was highly unlikely (emphasis added) that the topical medications given the veteran would have caused the progression of the macular degeneration in his left eye at resulted in the central

- 7



vision loss. The specialist discussed the course of macular degeneration. There is no competent evidence to the contrary.

Although the veteran believes that his vision loss was caused by medication prescribed by VA, as a layperson he lacks the training or expertise to opine regarding medical etiology. Consequently, his beliefs in this matter are not competent evidence. The United States Court of Appeals for Veterans Claims has held that "where the determinative issue involves medical causation competent medical evidence is required." Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

This claim must be denied because a threshold requirement for establishing entitlement to benefits under 38 U.S.C.A. § 1151 benefits is not met, i.e., it is not shown that any addition vision loss disability is due to VA treatment. Hence, it is not necessary to address the further requirements necessary to establish entitlement to the benefit sought, including whether there was negligence or other instance of fault on the part of VA (or whether disability is due to an unforeseen event). However, it is noteworthy that there is also no competent evidence (medical opinion) questioning the care VA provided. In fact, the March 200 1 VA examiner specifically found there was no negligence in prescribing the Xalatan and Alphagan (and explained that those medications were the safest then on the market). And the October 2004 consulting ophthalmologist also commented on, and found no problem with, the care the veteran was provided. The preponderance of the evidence is against the veteran's claim, and it must be denied.

ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for left eye vision loss claimed as due to VA prescribed medications is denied.

GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

- 8 




